Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/20 has been entered. 

Response to Arguments
	With regard to the art rejection, applicant’s amendments have been considered, but are moot in light of the new grounds of rejection necessitated by applicant’s amendment. 	
	With regard to the 101 rejection, applicant argues that the claims are directed to a practical application of an abstract idea.  However, applicant’s claims merely perform data processing steps.  The mere fact that a book is the object being loaned is insufficient to be a practical application as the claims do not describe any of the process other than the acquisition and generating of unspecified information 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 12-15, 18 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the 

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to recommending books to read based on books previously checked out which is akin to a method of organizing human activity and an idea of itself, As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
acquire specific information from a second information processing device, wherein the specific information corresponds to a lending operation of a first object in a lending service,
the first object corresponds to a book, and 
the specific information includes check-out history information indicating a user history of usage of the lending service, recommendation notification information that recommends a plurality of second objects based on the check-out history information, and lendability notification information indicating that the plurality of second objects is lendable; 
generate a check-out history information viewing image and a recommendation notification information viewing image based on the acquired specific information, 

the generated recommendation notification information viewing image includes content of the recommendation notification information that recommends the plurality of second objects in one of an ascending order or a descending order based on a degree of recommendation of the plurality of second objects, a lending status of the recommended plurality of second objects, a trash box graphical user interface (GUI) element for removal of a first recommended object of the plurality of second objects, a read GUI element indicating read of a second recommended object of the plurality of second objects, and a reserve GUI element for reservation of a third recommended object of the plurality of second objects, and
the display screen is configured to display generated check-out history information viewing image and the generated recommendation notification information viewing image;
execute a process corresponding to the reservation of the third recommended object based on a specific operation on the reserve GUI element on the recommendation notification information viewing image;
and generate a lendability notification information viewing image based on an availability of the reserved third recommended object and the specific information, wherein the display screen is further configured to display the lendability notification information viewing image.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance 

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).
In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
a display screen; and 
a central processing unit (CPU)

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU 
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show 

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on 

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-4, 6 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 are rejected under 35 USC 103 as being unpatentable over Downloading library ebooks using the overdrive app, West Vancouver Memorial Library, available at https://www.youtube.com/watch?v=xAhYMsfARzg, Jul. 11, 2014 (hereafter WVML), and Borrowing Materials, New York Public Library, June 4, 2011, available at: http://web.archive.org/web/20110604070234/https://www.nypl.org/help/borrowing-materials, 
and in view of US 2013/0282519, Xavier et al. (hereafter Xavier). 

As to claims 1, 12, 13, and 14
1.	A first information device, comprising:
	A display screen; (WVML at :17 shows a display screen)
A central processing unit (CPU) configured to:  (WVML at :17 shows a tablet which has a CPU)
	Acquire specific information from a second information processing device, wherein the specific information corresponds to a lending operation of a first object in a lending service, and the first object corresponds to a book; (WVML at 2:53 ¶13 obtains information from a book lender lender) 
the specific information includes check-out history information indicating a user history of usage of the lending service, and lendability notification information indicating that the plurality of second objects is lendable; (WVML at 4:12 shows a history of usage, and lendability notification information)
generate a check-out history information viewing image and a recommendation notification information viewing image based on the acquired specific information, wherein the generated check-out history information viewing image includes at least one of a list of borrowed books, check-out dates of the list of borrowed books, or return dates of the list of borrowed books, (WVML at 4:12 shows a list of borrowed books and a return date) 
a reserve GUI element for reservation of a third recommended object of the plurality of second objects,  (WVML at 4:12 shows an ability to put a book on hold) 


Although WVML does not explicitly show execute a process corresponding to the reservation of the third recommended object based on a specific operation on the reserve GUI element on the recommendation notification information viewing image;
and generate a lendability notification information viewing image based on an availability of the reserved third recommended object and the specific information, wherein the display screen is further configured to display the lendability notification information viewing image.

WVML at 4:12 shows that one can put a title on hold and although WVML does not explicitly show a screen of the hold process, the process for putting a title on hold would necessarily involve a screen with reservation information and generate a screen indicating information regarding the ability to place the title on hold. 

WVML does not disclose recommendation notification information that recommends a plurality of second objects based on the check-out history information, 
the generated recommendation notification information viewing image includes content of the recommendation notification information that recommends the plurality of second objects in one of an ascending order or a descending order based on a degree of recommendation of the plurality of second objects, a lending status of the recommended plurality of second objects, a trash box graphical user interface (GUI) element for removal of a first recommended object of the plurality of second objects, a read GUI element indicating read of a second recommended object of the plurality of second objects, and the generated recommendation notification information viewing image;

However, Xavier Fig 1 and associated paragraphs 14-29 discloses generating recommendations based on items that are known to be of interest based on the user’s history, which in the combined system above would be the user’s check out history.  It includes a sort and a not interested and an I own it boxes that correspond with a trash box and read elements.  It would have been obvious to modify the system of WVML to include a personalized recommendation algorithm to provide quality recommendations for a person as taught by Xavier (¶10)

Claims 12, 13, and 14 are rejected under a similar rationale. 

2. The first information processing device according to claim 1, wherein the CPU is further configured to control display of the check-out history information viewing image, the recommendation notification information view image and the lendability notification information view image without a view request (WVML displays the pages under command of the CPU; the user does not have to instruct the CPU to create the display) 

3.  The first information processing device according to claim 1, further comprising memory,
	Wherein the CPU is further configured to store the specific information in the memory. (It is noted that data received in a computer is stored in memory) 

4.  The first information processing device according to claim 1, wherein the specific information further includes check-out information indicating the first object lent to a user.  (WVML at 4:12 shows books loaned to the user)




15. The first information processing device according to claim 14, wherein the second information further includes return notification information that prompts return of the object lent out. (WVML at 4:12 shows a due date)

18. The first information processing device according to claim 14, further comprising memory, 
Wherein the CPU is further configured to store the specific lending information in the memory. (It is noted that data received in a computer is stored in memory)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684